Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 23, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147452 & (70)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                   SC: 147452                            David F. Viviano,
  In re STRINGER/DEBOSE, Minors.                                   COA: 313622                                       Justices
                                                                   Wayne CC Family Division:
                                                                   09-491104-NA

  _______________________________________/

         On order of the Court, the motion to add issues is GRANTED. The application for
  leave to appeal the June 27, 2013 judgment of the Court of Appeals is considered, and it
  is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 23, 2013
         t0820
                                                                              Clerk